Citation Nr: 9912317	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  93-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased rating for residuals of a 
right ankle injury, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Edward T. Hines, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) on appeal from a May 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  In February 1995 and March 
1997, the Board remanded the case to the RO for further 
development.  The case has recently been returned to the 
Board for appellate consideration.

The issue of entitlement to service connection for a back 
disability is discussed further in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The right ankle injury residuals are currently manifested 
by demonstrable limitation of motion that is no more than 
moderate but without current evidence of incoordination, 
excess fatigability, disuse atrophy or ankylosis or 
neurologic impairment linked to intrinsic disease of the 
right ankle. 

2.  The service-connected right ankle injury residuals are 
not shown by competent evidence to have resulted in marked 
interference with employment or to have required frequent 
periods of hospitalization nor are extraneous factors or 
circumstances present, or factors related to employment 
linked to the service-connected lumbar spine disability 
shown, that could be considered exceptional or unusual.


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 10 
percent for residuals of a right ankle injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1997); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.14, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in February 1988 granted service connection for 
residuals of a right ankle injury and assigned a 
noncompensable rating under Diagnostic Code 5271 criteria 
based upon a review of the pertinent complaints and findings 
reported in the service medical records and on a 1987 VA 
medical examination.  The VA examination was reported a 
showing no swelling or edema, a normal X-ray and unremarkable 
movement of the ankle without evidence of pain.  The veteran 
did not complete an appeal from that determination.  The next 
pertinent communication from the veteran was an October 1991 
correspondence to the RO seeking an increased rating.  

On a VA examination in January 1992, the veteran reported 
right ankle pain with excessive walking.  The examiner 
reported no swelling but slight tenderness around the lateral 
malleolar area, no deformities, and a full range of right 
ankle movement with no evidence of any pain.  The examiner 
noted that the veteran was unable to perform heel and toe 
walking normally because of right ankle pain.  An X-ray of 
the right ankle including the tibia and fibula was reported 
as being normal.  The diagnosis was mild residuals, right 
ankle injury.

The VA outpatient treatment records dated in early 1993 
mention right ankle pain and a right lower extremity brace.  
An outpatient record entry in May 1995 mentions a full range 
of motion of the right ankle.  

On a VA examination in April 1995, it was reported that the 
veteran had been wearing a right ankle stabilizing brace for 
several years and that he complained of swelling, pain and 
instability.  He was unclear as to whether his back or his 
ankle limited his ability to climb stairs.  The examiner 
reported that the right ankle was not swollen and that 
tenderness was not elicited.  The examiner stated it was 
difficult to judge the range of motion because the veteran 
could not concentrate well enough to perform the maneuvers he 
was asked to do but reported plantar flexion of about 20 
degrees and dorsiflexion of about 5 degrees.  The veteran 
walked with a limp leaning mostly to the left side and could 
not perform standing on his heels and toes.  The neurological 
examination was negative.  An X-ray of the right ankle was 
reported as a normal study.  No diagnosis was reported for 
the right ankle.

On a VA examination in October 1997, the veteran complained 
of intermittent, radiating right ankle pain and occasional 
swelling and numbness.  He complained that the right ankle 
turned easily and gave way and he reported that a brace 
helped stabilize the ankle.  

The examiner reported no tenderness, deformity or edema of 
the right ankle and that the stability of the right ankle 
appeared to be normal.  The examiner reported plantar flexion 
limited to 45 degrees and dorsiflexion limited to 10 degrees 
was within the normal range.  The veteran was able to stand 
on the toes of the right foot without difficulty, but he had 
difficulty standing on the right heel.  He walked without 
definite foot drop but had decreased pain and touch sensation 
from the lower third of the right leg involving the medial 
and lateral aspect of the right foot.  An X-ray of the right 
ankle was reported as normal.  The diagnosis was chronic pain 
and weakness of the right ankle, status post remote injury.  
The examiner opined that the functional loss due to pain in 
the right leg was significant and that the right leg pain and 
weakness was probably related to L5-S1 radiculopathy.

The same VA examiner reported on an October 1997 of the 
veteran's spine that it was difficult to say whether the 
veteran wore a short leg foot drop type brace because of 
problems related to his back or the right ankle.  The 
examiner referred to a contemporaneous electromyography and 
nerve conduction study that was interpreted as compatible 
with right L5-S1 polyradiculopathy versus a diabetic 
radiculopathy.  The same examiner also reported a diagnosis 
of no evidence of muscle disease after an examination of the 
right lower extremity musculature.

In March 1998, the same VA examiner addressed questions posed 
by the Board remand in 1997 regarding the veteran's right 
ankle disability.  The examiner opined that the veteran's 
right ankle problems at the present time were likely due to 
L5-S1 radiculopathy and/or peripheral neuropathy associated 
with diabetes mellitus and that functional loss due to pain 
in the right lower extremity was significant by subjective 
data.  The examiner opined that right lower extremity and 
ankle weakness was most likely related to the L5-S1 
radiculopathy and/or peripheral neuropathy related to 
diabetes mellitus and that there was nothing insofar as 
intrinsic disease of the ankle was concerned to materially 
effect ordinary occupation.  

The examiner also opined that pain was not visibly manifest 
on movement of the right ankle and no muscle atrophy was 
noted.  Regarding disuse and functional impairment, the 
examiner opined the right lower extremity and right ankle 
impairment was more likely than not related to the 
neurological condition noted by the radiculopathy or diabetes 
mellitus as reported on neurodiagnostic testing.  As to the 
adequacy of objective findings to support subjective 
complaints, the examiner opined that physical examination and 
X-ray findings were unremarkable and that the only remarkable 
findings had to do with decrease pain and touch sensation in 
the lower third of the right leg and some difficulty standing 
on the right heel and that the main findings to support the 
veteran's complaints had to do with the electrodiagnostic 
findings.  The examiner also stated that that the veteran's 
findings, X-rays and history and so forth were discussed with 
an orthopedic surgeon and that the conclusions reached were 
in consultation with the orthopedic surgeon.  

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  For the application of this 
schedule, accurate and fully descriptive medical examinations 
are required, with emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

A 40 percent rating is provided for impairment of the tibia 
and fibula, nonunion, with loose motion, requiring brace.  
Malunion with marked knee or ankle disability shall be rated 
30 percent, with moderate knee or ankle disability, 20 
percent, and with slight knee or ankle disability, 10 
percent.  Diagnostic Code 5262.  

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent.  
Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent.  Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent.  Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent.  Diagnostic Code 
5274.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  Joint motion for the 
ankle from the anatomical position of 0 degrees: plantar 
flexion 45 degrees, dorsiflexion 20 degrees.  38 C.F.R. 
§ 4.71, Plate II. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed to the extent possible and 
that no further duty to assist exists with respect to the 
veteran's well grounded claim for increased disability 
compensation for the right ankle.  The RO conscientiously 
developed the record to address the concerns mentioned in the 
1995 and 1997 Board remands.  The RO contacted the veteran 
regarding sources of medical treatment and the recent medical 
examination was thorough and addressed the pertinent 
evaluative criteria.

Since the 1997 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board sought to have a record that would support an informed 
determination and asked the RO to request additional medical 
evidence from the veteran and obtain a VA examination.  The 
RO was conscientious in developing the record and the Board 
is satisfied that all relevant facts have been developed to 
the extent possible and that no further duty to assist exists 
with respect to the claim.  

The veteran was provided VA examinations that are probative 
of the level of impairment and the disability was rated in 
accordance with the examination findings.  Therefore, the 
Board does not find any potential prejudice to the veteran in 
the evaluation of the disability by the RO after the Board 
remand development was completed as the rating appears to 
reflect the applicable criteria based upon the examination 
findings.

The medical examination records include sufficient detail 
regarding the disability to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
right ankle injury residuals.  Further, there has not been 
reported any other comprehensive evaluation or treatment 
since the VA examination reports of early 1998.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The examinations appeared to 
assess the disability to comply with the Board remand for 
consideration of the holding in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The veteran's disability of the right ankle is rated 
currently in accordance with the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5271, which assess basically evidence 
of limitation of motion as the primary rating criteria for 
the incremental ratings of 10 and 20 percent.  The veteran 
has been provided the essential rating criteria.  The Board 
finds the rating scheme appropriate for the veteran's 
disability in view of the diagnosis for the shoulder 
symptomatology. Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21 (1998).  

The Board also observes that an analogous rating application 
to ankylosis under Diagnostic Codes 5270 or 5272 or malunion 
of the os calcis or astragalus or astragalectomy under 
Diagnostic Codes 5273 and 5274, respectively, would be 
inapplicable in view of the findings on examinations since 
service. 

The Board observes that the RO has continued to assign a 10 
percent evaluation based upon the recent VA examinations 
which did report limitation of motion, as the range of motion 
recorded showed appreciable, but slight, disparity from the 
normal range of motion contemplated in the standardized 
description of ankle motion in the rating schedule.  The RO 
had a medical evaluation that addressed the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 and commented on the extent 
of functional loss as discussed in DeLuca, supra, that 
functional loss due to pain will be rated at the same level 
as the functional loss where motion is impeded.  Thus 
limitation of motion is not the sole prerequisite finding.  

Applying this information to the rating schedular criteria 
leads the Board to conclude that an increased evaluation is 
not warranted for the right ankle.  The right shoulder 
symptoms, overall, do not appear more than a percentage 
evaluation of 10 percent would contemplate.  The rating 
scheme does not require a mechanical application of the 
schedular criteria, but applying the rating schedule 
liberally results in a 10 percent evaluation recognizing a 
symptomatic ankle characterized by complaints of pain and 
weakness but with a paucity of objectively confirmed 
disabling residuals. 

The recent examination findings clearly support a conclusion 
that the veteran's disorder though productive of disability 
is characterized by minimal appreciable objective findings.  
Thus, the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint would 
clearly be appropriate in the veteran's case and allow for a 
10 percent rating under Diagnostic Code 5271 applying § 4.59 
as the minimum compensable evaluation for the joint is 10 
percent in view of the interplay of §§ 4.40 and 4.59.  

The recent VA examinations appear to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  In view of 
the foregoing, the Board concludes that the evidence is in 
favor of a 10 percent rating for the right ankle for the 
entire period of this appeal.  38 C.F.R. § 4.7.  Clearly the 
objectively confirmed manifestations that would support a 
higher evaluation under any rating scheme applicable to the 
disability are not shown.  The examiner in 1997 did not 
confirm instability, tenderness or deformity and the range of 
motion was described as being within the normal range, 
although 10 degrees of dorsiflexion is reduced from the norm 
found in 38 C.F.R. § 4.71.  The examiner of the right lower 
extremity muscles noted no muscle atrophy, deformity or 
tenderness and no neurologic component of the right ankle 
disability was mentioned by any examiner. 

In addition the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
they relate to pain and factors other than limitation of 
motion as described on two VA examinations appear to support 
no more than a 10 percent rating for the right ankle.  The 
Board must point out that the VA examination in 1997 was 
consistent in the minimum appreciable objective findings for 
the ankle and the disability appears to have improved from 
the standpoint of limitation of motion when compared with the 
1995 examination.  There is appreciable limitation of motion 
but appreciable manifestations that complement the range of 
motion for the ankle appear to place the preponderance of the 
evidence against the claim for a rating in excess of 10 
percent.  Specifically, the examiner in 1998 did not confirm 
intrinsic disease of the right ankle causing weakened 
movement, excess fatigability or incoordination or pain 
visibly manifested with movement of the right ankle and that 
the main findings of a neurologic nature were linked to 
radiculopathy and diabetes mellitus rather than disability of 
the right ankle.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation in light of the circumstances of this 
case.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The matter of an extraschedular evaluation is properly 
subsumed into the increased rating claim and the veteran has 
mentioned the impact of his various disabilities on 
employment.  There is no argument that additional records 
exist but which have not been obtained that would be 
pertinent to the veteran's claim for extraschedular 
consideration.  Thus, no further assistance is required to 
comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

It is provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  And 
under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  It is further provided in 
subsection (c) that in cases in which application of the 
schedule is not understood or the propriety of an 
extraschedular rating is questionable may be submitted to 
Central Office for advisory opinion.  

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
well-documented medical history in VA and private medical 
treatment records showing little in the way of treatment for 
the right ankle.   

The Board would agree that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  However, such 
factors would be apparent from the record and necessarily 
relate to the service-connected disability.  See, for 
example, Smallwood, 10 Vet. App. at 97-98 and Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).  Nor does there appear 
to be probative evidence that any nonservice-connected 
disorders affect his right ankle disability in such a manner 
to render impractical the application of the regular 
schedular standards.  See for example Johnston, 10 Vet App. 
at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns a right ankle 
disability.  The pertinent part of the regulation, though 
somewhat ambiguously worded, appears to contemplate an 
individual rather than a collective disability assessment.  
Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is evidence showing only occasional 
monitoring, but nothing probative to support a finding that 
the veteran has such an unusual or exceptional disability 
picture as a result of the service-connected right ankle 
disability.  The most recent treatment reports mention the 
disability and formed the basis for an increased schedular 
rating to 40 percent.  He reported in 1997 having to give up 
work as a truck driver and mechanic in discussing his back 
disability.  Also he mentioned doing some part-time work 
driving short distances but he did not offer to establish how 
this established an exceptional or unusual disability picture 
as a result of his ankle disability.  And, the Board does not 
find any extraneous circumstances that could be considered 
exceptional or unusual such as were present in Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) to warrant a different 
result in view of the veteran's work history and treatment 
for his service-connected right ankle disability as reflected 
in the record.  See also Fleshman v. Brown, 9 Vet. App. 548, 
552-53 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An increased disability evaluation for residuals of a right 
ankle injury is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

After the Board remand in 1997 the RO sent the veteran a 
letter seeking pertinent treatment information and did obtain 
the requested examination regarding the back disability.  The 
Board has reviewed the development undertaken in light of the 
recent decision in Stegall.  

In concluding that another remand was required, in Stegall it 
was noted the following regarding the Department's failure to 
comply with the terms of a recent Board remand order:

The protracted circumstances of this case and 
others which have come all too frequently 
before this Court demonstrate the compelling 
need to hold, as we do, that a remand by this 
Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right 
to compliance with the remand orders.  We hold 
further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally 
or as [] "the head of the Department."  
38 U.S.C. § 303.  It matters not that the 
agencies of original jurisdiction as well as 
those agencies of the VA responsible for 
evaluations, examinations, and medical opinions 
are not under the Board as part of a vertical 
chain of command which would subject them to 
the direct mandates of the Board.  It is the 
Secretary who is responsible for the "proper 
execution and administration of all laws 
administered by the Department and for the 
control, direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, the 
Secretary is by statute both the one to whom a 
veteran may appeal an initial denial as a 
matter of right (38 U.S.C. § 7104(a)), and a 
party, represented by the General Counsel, to 
every appeal before this Court (38 U.S.C. 
§ 7263(a)).  Finally, we hold also that where, 
as here, the remand orders of the Board or this 
Court are not complied with, the Board itself 
errs in failing to insure compliance.  

While it is true that where an appellant has 
not been harmed by an error in a Board 
determination, the error is not prejudicial 
(see 38 U.S.C. § 7261(b) ("Court shall take 
due account of the rule of prejudicial 
error")[)], the Court cannot say, based on the 
record before it, that the appellant here has 
not been harmed.  The Court takes this 
opportunity to remind the Secretary that the 
holdings of this decision are precedent to be 
followed in all cases presently in remand 
status.

In remanding the case in 1997, the Board in essence desired 
to have a record that would support an informed determination 
on the issue of service connection for a back disability.  As 
the Board requested, the RO asked for a complete record of 
medical treatment and processed a request for a medical 
examination.  

However, the Board finds deficiencies in the development 
after the 1997 remand that could arguably be considered 
prejudicial to the appeal.  In the remand the Board asked for 
an orthopedic examination that would comply with the 
adjudication principles for secondary service connection.  
The Board finds that the examiner's opinion requires 
clarification since it in part relates a chronic back strain 
to a "remote injury" but does not appear to have consulted 
the claims folder so as to allow the Board to reasonably 
conclude that the opinion was based upon an independent 
review of the record rather than the veteran's self reported 
history.  In addition, it is unclear whether the remote 
injury mentioned was a reference to the complaints in 
service.  The examiner also reported other diagnoses for the 
lumbar spine without indicating the etiology.  However in the 
supplemental statement of the case issued in late 1998 
regarding the veteran's back disability the RO did not 
discuss the examiner's diagnosis of chronic back strain 
related to "remote injury" in stating that a back disorder 
was not shown to have been incurred in or caused by service.  

The Board observes that the veteran did respond to an RO 
letter seeking medical treatment information and that records 
received from M. Moore, M.D., mention hospitalization in 1981 
for back symptoms.  The veteran has previously recalled 
hospitalization in 1979 because of his back. 

The Board observes that a private attorney represents the 
veteran and that all correspondence to the veteran should be 
issued in a manner to comply with the representation 
agreement provisions regarding client contacts.

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded to the RO for the 
following actions:

1.  The veteran and his attorney should 
be advised that they may submit 
additional evidence or argument on this 
issue under consideration.

2.  To insure that the record includes 
all available pertinent medical treatment 
records, the veteran should once again be 
asked to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who have 
treated him for his back disability.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  This should also 
include all available records from any 
period of hospitalization reported in the 
record for back symptoms prior to or 
since 1987.

3.  The RO should arrange for the VA 
orthopedic examiner who completed the 
examination in October 1997 to once again 
review the record as supplemented with 
any additional evidence obtained as a 
result of this remand to determine the 
nature and probable etiology for any 
disability of the spine found.  Any 
further indicated special studies should 
be conducted and reexamination of the 
veteran may be obtained if deemed 
warranted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the/review/examination and 
the report must be so annotated in this 
regard.  

The examiner should identify all symptoms or 
manifestations of any disability of the spine 
found and provide an opinion as to the 
likelihood that any such disability found is 
related to the back pain complaints reported 
in service.  Any opinions expressed must be 
accompanied by a complete rationale.

If the requested examiner is no longer 
available to complete the review/examination, 
the RO should have another orthopedist comply 
with remand request.  In either case, the 
examiner should determine what additional 
development, if any, is deemed necessary for 
an informed response to the Board's request.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and the required opinion to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  
Stegall, supra.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
back disability.  

If a benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement 
of the case.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board 

intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by 
the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

